Order entered January 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01498-CR

                          RONNIE ALEXANDER LEE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-10-62661-P

                                           ORDER
       We GRANT the State’s motion for extension of time and to accept contemporaneously-

tendered brief and ORDER the brief received January 7, 2014 filed as of the date of this order.




                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE